DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action relating to serial application number 17/094,590 filed 11/10/2020. Claims 1-10 are currently pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The examiner has accepted the drawing filed with this application as formal drawing. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The intended scope of claim 1 is unclear and confusing because it is not clear as to how the target element is blocked in rotation by the first ring when target element is protruded into a hole in the first ring. It is obvious or inherent for when the first ring is stationary that the target 
In claim 5 the intended scope of the claim is unclear and confusing because in claim 1, line 13, the claim recites “at least one sensor mounted on the first ring” and claim 5, recites the sensor is disposed inside the hole of the first ring. Therefore, it is unclear as to how the sensor can be mounted on the first ring and at the same time disposed in the hole of the first ring.
	In addition, the intended scope of claim 8 is unclear and confusing because claim 1, recites the sensor is mounted on the first ring and claim 8 recites a pre-stressing element is disposed between the first ring and the sensor. Therefore it is unclear as to how the sensor can be mounted on the first ring and at the same time having a pre-stressing element between the first ring and the sensor.
	In claim 10, the intended scope of the claim is unclear and confusing because the claim recites “an annular groove of the first ring” and “an axial cylindrical surface of the second ring, and the groove being formed onto the axial cylindrical surface. Therefore it is unclear as to which groove is the phrase “the groove referring to, since claim 1, line 4 recites an “annular groove” and the instant claim 10, line 6, recites “an annular groove”.
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the prior art cited in attached PTO Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS CHARLES whose telephone number is (571)272-7101.  The examiner can normally be reached on Mon-Thurs 5:30am to between 4:00pm and 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

MARCUS CHARLES
/MARCUS CHARLES/Primary Examiner, Art Unit 3656